United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1626
                     ___________________________

                          United States of America

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                         Clinton James Sotomayor

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
              for the Northern District of Iowa - Cedar Rapids
                               ____________

                         Submitted: January 8, 2018
                          Filed: February 9, 2018
                               [Unpublished]
                              ____________

Before GRUENDER, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Clinton James Sotomayor appeals his 176-month sentence, claiming the district
     1
court abused its discretion in denying his requests for a downward departure or
variance and imposing a substantively unreasonable sentence. We affirm.

      In November 2016, Sotomayor pled guilty to conspiracy to distribute and
manufacture methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C)
and possession of a firearm with an obliterated serial number in violation of 18 U.S.C.
§§ 922(k), 924(a)(1)(B). With an offense level of 31 and a criminal history category
of VI—due to his status as a career offender—Sotomayor’s recommended Guidelines
range was 188 to 235 months. USSG Ch. 5, Pt. A. At sentencing, the district court
granted the government’s request for a downward departure, reducing the Guidelines
range to 141 to 176 months, but denied Sotomayor’s requests for an additional
downward departure or variance. The district court sentenced Sotomayor to 176
months imprisonment.

       We turn first to Sotomayor’s claims that the district court abused its discretion
in declining to grant his requests for a downward departure pursuant to either USSG
§ 5K2.0 or § 4A1.3(b). “[W]e generally will not review a district court’s decision not
to grant a downward departure unless the district court had an unconstitutional motive
or erroneously thought that it was without authority to grant the departure.” United
States v. Stong, 773 F.3d 920, 926 (8th Cir. 2014) (internal quotation marks omitted);
see also United States v. Simms, 695 F.3d 863, 866 (8th Cir. 2012). Because neither
exception applies here—Sotomayor does not allege an unconstitutional motive, and
the district court explicitly acknowledged its authority to depart downward—we
decline to review these claims.




         1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
        In regards to Sotomayor’s challenge to the substantive reasonableness of his
sentence, we find the district court did not abuse its discretion in imposing a sentence
within the Guidelines range. See Stong, 773 F.3d at 926 (“A sentence within the
advisory guidelines range is presumed to be substantively reasonable.”). Sotomayor
first claims that the district court should have varied downward because the
Guidelines pertaining to methamphetamine offenses lack empirical support and are
unreasonable. Although the district court could have varied from the Guidelines
based on a policy disagreement, it was not required to do so. See United States v.
Talamantes, 620 F.3d 901, 902 (8th Cir. 2010) (“[D]istrict courts are entitled to reject
and vary categorically from [particular] Guidelines based on a policy disagreement
. . . [but] that does not mean that a district court must disagree with any sentencing
guideline” (internal quotation marks omitted) (second alteration in original)). And
Sotomayor’s argument that the district court should have disagreed is not properly
before us on appeal. See id. (“[O]ur proper role on appeal is only to determine
whether the court abused its discretion by imposing a substantively unreasonable
sentence on a particular offender.”).

       Sotomayor next claims his sentence was substantively unreasonable because
the district court placed too much weight on his criminal history while ignoring his
history of childhood trauma and addiction. In fact, the district court considered
Sotomayor’s arguments regarding his upbringing and history of substance abuse, but
determined they were outweighed by his extensive criminal history, his history of
recidivism, and his repeated rejection of treatment opportunities. “We afford the
court wide latitude to weigh the § 3553(a) factors in each case and assign some
factors greater weight than others in determining an appropriate sentence.” United
States v. White, 816 F.3d 976, 988 (8th Cir. 2016) (internal quotation marks omitted).
Because the district court carefully considered the § 3553(a) factors and made “an
individualized assessment based on the facts presented,” we find the sentence
imposed to be reasonable. See United States v. Stults, 575 F.3d 834, 849 (8th Cir.
2009) (internal quotation marks omitted).

                                          -3-
We therefore affirm Sotomayor’s sentence.
               ______________________________




                                -4-